Title: To James Madison from Thomas Bulkeley, 9 October 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


9 October 1801, Lisbon. Appends a copy of a circular from the U.S. consul at Leghorn forwarded by the consul at Barcelona. Copies will be sent to Tangier and Gibraltar. Hopes this will overtake the Neptune as it sails; if not, will send it by next conveyance. Report of peace between Portugal and France “gains credit and seems beyond a doubt certain.”
  

   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; docketed by Wagner. First page written at the bottom of a copy of Cathcart’s 11 Sept. circular (see Cathcart to JM, 27 Sept. 1801, n.).


   A full transcription of this document has been added to the digital edition.
